MEMORANDUM **
Shannon Kindelay appeals from the restitution order imposed upon remand following her guilty-plea conviction for involuntary manslaughter, in violation of 18 U.S.C. § 1112, and assault resulting in serious bodily injury, in violation of 18 U.S.C. § 113(a)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The government contends that Kindelay waived her light to appeal the restitution order. We reject the government’s contention and address the merits of Kindelay’s claims. See United States v. Gordon, 393 F.3d 1044, 1050 (9th Cir.2004).
Kindelay contends that the district court abused its discretion by failing to consider her financial resources and earning ability in determining the amount of restitution to be paid. This contention is belied by the record.
Kindelay also contends that the district court abused its discretion when it determined that she has the ability to pay $68,367.83 in restitution. We conclude that the district court did not clearly err because there is “some evidence” that Kin-delay may be able to pay restitution in the amount ordered in the future. See United *951States v. Ramilo, 986 F.2d 333, 336 (9th Cir.1993); see also United States v. Pizzichiello, 272 F.3d 1232, 1240 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.